Citation Nr: 1517837	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO. 11-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to June 30, 2011 and in excess of 20 percent from June 30, 2011 forward for a low back disability, to include lumbar spine degenerative arthritis with spondylosis and bilateral facet disease.

2. Entitlement to service connection for a left knee disability, to include patellofemoral syndrome with enthesophyte.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to September 1990 with subsequent service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011 the RO granted a temporary total rating from October 20, 2010 to January 31, 2011 for the Veteran's low back disability. The RO then granted an increased rating of 20 percent for the low back disability in a May 2012 rating decision, effective June 30, 2011. Generally, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

Concerning the claim for service connection for a left arm disability, the RO granted service connection for a left arm disability, specifically left upper extremity radiculopathy, in an April 2014 rating decision. As this constitutes a full grant of the benefits sought, the issue is no longer on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence indicating that his service-connected disabilities prevent him from obtaining of maintaining substantially gainful employment. Therefore, the issue of TDIU has not been raised.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in April for further development. In the remand instruction, the Board requested that the Veteran's complete service personnel records and service treatment records be obtained from the Veteran's Army Reserve Unit, as well as any other appropriate source. While the Records Management Center (RMC) and National Personnel Records Center (NPRC) were both contacted on remand, and both provided negative responses, there is no evidence that the Veteran's Reserve Unit itself was contacted. It is also noted that the NPRC was only asked to provide records from the period of active service.  As such, the Board finds that the claim must be remanded so that the Veteran's Reserve Unit and NPRC can be contacted in order to ensure compliance with the prior Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As the period on appeal for the issue of entitlement to an increased rating for a low back disability overlaps with the Veteran's period of reserve service, any records obtained from the Reserve Unit may be relevant to the increased rating claim as well. As such, both the left knee and low back claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's Reserve Unit, the NPRC, and any other appropriate facility and request the Veteran's complete service treatment records for both active service from October 1979 to September 1990 and Army Reserve service from 1991 to 2009.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Thereafter, take any additional development action deemed warranted, and readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

